Citation Nr: 1243265	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  12-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to death pension benefits.  

2.  Entitlement to special monthly pension (SMP) for a surviving spouse based on the need for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active military service from May 1943 to October 1945.  The Veteran is deceased; the appellant is his widow. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision that was issued by the RO listed above in November 2010.  In that decision, the RO denied the appellant's claims of SMP based on the need for aid and attendance of another person or based on housebound status, death pension, and accrued benefits.  The appellant filed a notice of disagreement (NOD) in December 2010, wherein she stated that she was only appealing the denial of SMC based upon aid and attendance and entitlement to death pension, thereby limiting her appeal to only those issues.  A statement of the case (SOC) was issued in July 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2012.  After the appellant submitted additional evidence in support of her appeal, a supplemental statement of the case (SSOC) was issued in December 2012.  

Review of the record reveals that the appellant submitted additional evidence in support of her claim of entitlement to SMP benefits based upon aid and attendance after the issuance of the last SSOC in December 2012.  See VA Form 21-2680 dated July and August 2012.  The appellant did not submit a statement indicating that she waived initial consideration of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  However, the appellant is not prejudiced by the Board in proceeding to adjudicate the merits of the SMP claim because the newly submitted evidence is relevant to the period of time for which the Board is granting the benefit sought.  As discussed in detail below, the Board is granting entitlement to SMP for the appellant based on the need for the aid and attendance of another person, as of December 13, 2010, based upon the evidence of record, including the new evidence submitted since the last SSOC was issued.  As such, there is no prejudice to the appellant in proceeding to adjudicate the claims on appeal.  

On December 11, 2012, the Acting Chairman of the Board advanced the appellant's claim on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  The Veteran served for more than 90 days during a period of war.  

3.  The appellant's assets and net worth are not a bar to receiving VA pension benefits.  

4.  For the period from December 30, 2009 through November 30, 2010, the appellant's countable income, after all allowable deductions, was $10, 878, which exceeds the maximum annual pension rate of $7993 for the year 2009.  

3.  Since December 1, 2010 to the present, the appellant's countable income has been under the maximum annual pension rate for each year.  

4.  Prior to December 13, 2010, the appellant was not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; she was not a patient in a nursing home because of mental or physical incapacity; and she did not otherwise demonstrate a need for the regular aid and attendance of another person, in fact.   

5.  As of December 13, 2010, competent, credible and probative evidence indicates that the appellant requires the regular aid and attendance of another person demonstrated by an inability to care for most of her daily personal needs or protect herself from the hazards and dangers of her daily environment.  


CONCLUSIONS OF LAW

1.  For the period from December 30, 2009 through November 30, 2010, the eligibility requirements for entitlement to VA death pension benefits are not met.  38 U.S.C.A. §§ 101, 1501, 1503, 1541, 1543 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.23, 3.102, 3.159, 3.262, 3.271, 3.273, 3.274, 3.275 (2012).

2.  Resolving all reasonable doubt in the appellant's favor, from December 1, 2010 to the present, the appellant has met the eligibility requirements for entitlement to VA death pension benefits.  38 U.S.C.A. §§ 101, 1501, 1503, 1541, 1543 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.23, 3.102, 3.159, 3.262, 3.271, 3.273, 3.274, 3.275 (2012).

3.  For the period from December 30, 2009 through December 12, 2010, the criteria for SMP for a surviving spouse based on the need for the regular aid and attendance of another person are not met.  38 U.S.C.A. §§ 1502, 1541, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2012). 

4.  Resolving all doubt in the appellant's favor,  as of December 13, 2010, the criteria for SMP for a surviving spouse based on the need for the regular aid and attendance of another person are met.  38 U.S.C.A. §§ 1502, 1541, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. V A regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 


VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a September 2010 pre-rating letter provided notice to the appellant explaining what information and evidence was needed to substantiate the claim for SMP benefits for a surviving spouse who requires the regular aid and attendance of another person, as well as a claim for death pension benefits.  The letter informed the appellant of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The October 2010 RO rating decision reflects the initial adjudication of the claim after issuance of the September 2010 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of statements submitted by the appellant's treating physicians regarding her disabilities and functional capacity.  The record also contains pertinent information regarding the appellant's income and monthly expenses during the appeal period.  

The Board notes that in addition to the Veteran's paper claims file, there is paperless, electronic (Virtual VA)  claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, which includes statements, forms, and medical records submitted in support of the claims on appeal, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  The appellant has not identified any additional evidence or information that is needed for a fair adjudication of the claims on appeal.  

For reasons expressed above and below, the Board finds that no additional RO action to further develop the record in connection with any claim herein decided, prior to appellate consideration, is required.  In addition to facts noted above, the Board notes that the appellant has not been afforded a VA-ordered examination to determine whether she requires the need for regular aid and attendance of another person.  However, for reasons discussed in the decision below, the Board finds that a VA examination is not needed in this case, particularly given the other, competent, credible, and probative medical evidence of record.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims on appeal, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The appellant is seeking pension benefits on the basis that (1) she is entitled to pension as a result of the Veteran's nonservice-connected death and (2) she requires the regular aid and attendance of another person due to her various disabilities.  She filed her claim on December 30, 2009.  See December 2009 VA Form 21-534.  

A.  Death Pension

Death pension is a benefit payable to a veteran's surviving spouse or child because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101, 1521(j); 38 C.F.R. § 3.3(b)(4).  

In this case, review of the record reveals that the Veteran, who is now deceased, served from May 1943 to October 1945 during the World War II era.  See March 1986 VA Form 00-301-1, VA Request for Information.  Therefore, the first of two criteria needed to establish basic entitlement to death pension benefits have been met.  See 38 C.F.R. § 3.34(b)(4).  

The Board must now consider whether the appellant meets the net worth requirements.  In this regard, pension will be denied when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  See 38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c).. 

The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b).. 

As noted, the appellant filed her claim for VA death pension benefits in December 2009.  On her March 2009 VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse), the appellant reported $135 in cash, with no additional assets or amounts listed for bank accounts, certificates of deposits, IRAs, Keogh Plans, stocks, bonds, mutual funds, or real property (other than her home).  

Throughout the pendency of this appeal, the appellant has submitted several copies of VA Form 21-8416 (Medical Expense Report) and VA Form 5655 (Financial Status Report), which adequately describes the appellant's financial picture.  See VA Form 21-8416 dated December 2010, May 2011, and August 2012; VA Form 5655 dated August 2012.  However, review of this evidence does not reveal that the appellant has a significant amount of assets or net worth such that a portion of the corpus of her estate may reasonably be consumed in order to provide for her maintenance.  In fact, the only assets reflected in the record are $135 in cash.  See March 2009 VA Form 21-534.  Therefore, the Board finds that the appellant's net worth is not a bar to receiving VA pension benefits.  See 38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c).

Because the Veteran served more than 90 days during a period of war and the appellant meets the net worth requirements of 38 C.F.R. § 3.274, this case turns on whether the appellant meets the income requirements set forth in 38 C.F.R. §§ 3.23 and 3.24.  

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

As noted, basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.  Effective December 1, 2008, the MAPR for a surviving spouse with no children was $7,933.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  There was no cost of living increase for 2010 and, thus, the MAPR remained the same, i.e., $7,933, through December 1, 2010.  Effective December 1, 2011, the MAPR was $8,219.  Id.  

Income from Social Security Administration benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272.

In this case, the RO denied the appellant's claim in November 2010 on the basis that her income exceeds the limit allowable for entitlement to death pension benefits.  In denying the appellant's claim, the RO determined that her countable income for 2010 totaled $12, 204, which consisted of her monthly benefit from the Social Security Administration (SSA).  The RO deducted $1,326 from her countable income, which represented her expenses for Medicare Part B.  However, the reduction only reduced her countable income to $11,178, which exceeded the MAPR for a surviving spouse with no children for 2010.  The RO also noted that only the appellant's medical expenses that are more than $396 are considered.  

Considering the evidence of record in light of the applicable criteria, the Board finds that, pertinent to the current claim, the  appellant is entitled to death pension benefits as of December 1, 2010, but no earlier, as, resolving all reasonable doubt in her favor, she has met the basic income eligibility requirements as of that date.  

The evidence of record does not establish that the appellant is entitled to death pension benefits prior to December 1, 2010.  In making this determination, the record reflects that the appellant's total income for the year 2009 included $12, 204 in SSA benefits.  She has claimed a total of $1326 of medical expenses, which consists of payments made for Medicare Part B.  Because the appellant's medical expenses exceed five percent of the MAPR for a surviving spouse with no children, that amount will be deducted from her countable income, which reduces her income to $10, 878.  However, for the pertinent period prior to December 1, 2010, the appellant's countable income, including after all deductions, exceeds the MAPR of $7,933 for 2009.  Therefore, entitlement to VA death pension benefits prior to December 1, 2010 must be denied.  

For the year 2010 onward, however, the appellant's countable income is under the MAPR for each year.  In making this determination, the Board notes that the appellant continues to receive SSA benefits, which have increased each year.  In 2010, the appellant was paid $1,026 a month in SSA benefits.  Her monthly SSA benefit for the year 2011 was $1,032 a month, while her monthly SSA benefit in the year 2012 was $1,026 a month.  

However, beginning in 2010, the appellant had a significant amount of monthly medical expenses.  Indeed, the evidence reflects that the appellant's continues to make payments for Medicare Part B, including a monthly premium of $110 for 2010, $97 for 2011 and $100 for 2012.  The evidence also shows that, beginning in 2010, the appellant made a monthly payment of $300 for the aid and attendance of another person.  See December 2010 VA Form 21-8416.  The appellant's aid and attendance payment increased to $400 in 2012.  See August 2012 VA Form 21-8416.  While the appellant has not submitted receipts of any payments made to C.O. for monthly aid and attendance, the Board notes that the appellant has provided a consistent report of the amounts paid for aid and attendance from 2010 to the present and that C.O. has corroborated the report of such payment amounts.  As such, the Board finds that the appellant's report of the amount paid for her monthly aid and attendance is credible.  

The appellant has claimed other medical expenses, including payments made for hospital expenses, office visits, and drugs and medicines; however, the appellant has not provided any receipts or other information explaining if she paid these expenses on a monthly or one-time basis.  See VA Form 21-8416, Medical Expense Report, dated December 2010, May 2011, and August 2012.  Therefore, the additional medical expenses reported by the appellant will not be included in the computation of her monthly medical expenses.  Nevertheless, the Board finds that the appellant's monthly medical expenses for Medicare Part B and for aid and attendance from 2010 onward exceed five percent of each relevant MAPR, even without consideration of the additional expenses reported by the appellant.  

As such, the appellant's monthly expenses for the year 2010 totaled $4,920 (Medicare $110 a month plus $300 a month for aid and attendance), which exceeds five percent of the MAPR of $7,933 for that year.  The appellant's monthly expenses for the year 2011 totaled $4,764 (Medicare $97 a month plus $300 a month for aid and attendance), which also exceeds five percent of the MARP of $7,933 for that year.  Likewise, for the year 2012, the appellant's monthly expenses totaled $6000 (Medicare $100 a month plus $400 a month for aid and attendance), which exceeds five percent of the MAPR of $8,219 for that year.  Because the appellant's monthly expenses from 2010 to 2012 exceed five percent of each relevant MAPR, her medical expenses will be subtracted from her income for each year.  

For the year 2010, the appellant's total income included $12,312 of SSA benefits.  After her medical expenses of $4,920 are deducted from her income, the total amount of countable income for 2010 is $7,392, which is below the MAPR of $7,933 for 2010.  

For the year 2011, the appellant's total income included $12,384 of SSA benefits.  After her medical expenses of $4,764 are deducted from her income, the total amount of countable income for 2011 is $7,620, which is below the MAPR of $7,993 for 2011.  

For the year 2012, the appellant's total income includes $12,828 of SSA benefits.  After her medical expenses of $6,000 are deducted from her income, the total amount of countable income for 2012 is $6,828, which is below the MAPR of $8,219 for 2012.  

As the appellant's countable income for the years 2010 through 2012 is under the MAPR for these years, and the other basic eligibility requirements for death pension have been met, the Board finds that the appellant is entitled to death pension benefits from December 1, 2010 and thereafter.  

The Board has resolved all reasonable doubt in the appellant's favor in concluding that the criteria for VA death pension benefits are met as of December 1, 2010, but finds that the preponderance of the evidence such an award prior to that date.  See 38 U.S.C.A. § 5107(b); 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



B. SMP based on Aid and Attendance

The appellant asserts that she is entitled to SMP benefits because she is in need of regular aid and attendance due to various disabilities.  

VA shall pay a pension to the surviving spouse of a Veteran of a period of war whose death was not due to a service-connected cause.  See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3, 3.23.  Increased pension is payable to a surviving spouse by reason of need for aid and attendance, or, if not in need of aid and attendance, by reason of being housebound.  38 C.F.R. § 3.351(a)(5).  

In order to be eligible for SMP, the claimant must be a surviving spouse of a veteran who served more than 90 days during a period of war.  See 38 U.S.C.A. § 1541(a).  As noted above, the deceased Veteran served for more than 90 days during World War II.  Therefore, the service requirements for entitlement to SMP have been met.  As such, the Board will, now, address whether the evidence establishes that the appellant requires the regular aid and attendance of another person.  

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The surviving spouse will be considered in need of regular aid and attendance if she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or, (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).   

In support of her claim, the appellant has asserted that she requires the aid and attendance of another person to accomplish her activities of daily living and that she pays her attendant approximately $300 to $400 a month.  In December 2010, C.O. submitted a lay statement wherein she asserts that she had been assisting the appellant with bathing, dressing, daily activities, and transportation for the previous year, for the amount of $400 a month.  C.O. also submitted a copy of her vocational nurse card.  

In June 2009, the appellant submitted VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which was completed by her physician, Dr. J.L.  Dr. J.L. stated that the appellant had an ankle injury, which required that she wear a brace on her right ankle and resulted in her walking slowly.  However, Dr. J.L. indicated that the appellant was able to feed herself and prepare her own meals and that she did not require assistance in bathing or tending to other hygiene needs.  Dr. J.L. also noted that the appellant was not legally blind and that she did not require nursing home care or medication management.  Dr. J.L. further noted that the appellant was able to leave the house about once a week.  In September 2010, Dr. J.L. provided the same information about the appellant but he noted that the appellant used a walker for balance and that she suffered from lumbar degenerative joint disease.  See September 2010 VA Form 21-2680.  

Nevertheless, in December 2010, Dr. J.L. submitted a statement wherein he stated that he treated the appellant from July 30, 2010 to December 13, 2010 and diagnosed her with left leg and knee pain and sciatica.  He specifically stated that the appellant was in need of aid and attendance of someone else for activities of daily living, as he specifically noted that the appellant could not walk and get around unassisted, dress herself unassisted, or attend to the needs of nature unassisted.  Dr. J.L. also noted that the appellant could not wash and keep herself ordinarily clean and presentable and that she was not physically or mentally able to protect herself from the everyday hazards of life.  

The appellant recently submitted two VA Forms 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which were completed by her physicians in July and August 2012.  In July 2012, Dr. E.C. noted the appellant's diagnosis of colon cancer and stated that she needs assistance bathing and tending to her hygiene needs and cannot prepare her own meals.  In August 2012, Dr. J.L. noted the appellant's diagnoses of malignant neoplasm of the colon and amnesia, noting that she is weak with dizziness and poor balance.  Dr. J.L. also stated that the appellant needs assistance tending to her hygiene needs and cannot prepare her own meals.  

Based on the foregoing, the Board finds that, as of December 13, 2010, the evidence of record establishes that the appellant is so helpless as to need regular aid and attendance.  In making this determination, the Board notes that the appellant and C.O. have asserted that the appellant required the regular aid and attendance of another person for the year 2010.  See December 2010 lay statement from C.O.  While the lay statements submitted by the appellant and C.O. in support of this claim are considered competent and credible evidence, the Board finds that the medical evidence of record, which was submitted by the appellant's treating physicians, is the most competent, probative evidence of record with respect to whether the appellant requires the regular aid and attendance of another person.  In this regard, the Board notes that the appellant has not been afforded a VA-ordered aid and attendance examination; however, the medical evidence and statements submitted by the appellant's treating physicians is sufficient to evaluate this claim, as the evidence identifies the appellant's disabilities and the functional impairment caused thereby.  On the contrary, the lay statements only provide blanket assertions of the appellant's need for regular aid and attendance.  Therefore, the medical statements submitted by Drs. J.L. and E.C. are considered the most competent, credible, and probative evidence of record as to whether the appellant requires the regular aid and attendance of another person.  

In this context, the Board finds that finds that the competent, credible, and probative evidence does not establish that the appellant required the regular aid and attendance of another person to accomplish her activities of daily living prior to December 13, 2010.  Indeed, as noted above, in July 2009 and September 2010, the appellant's physician, Dr. J.L. noted that, despite the appellant's ankle injury and lumbar spine degenerative joint disease, she was able to feed herself, prepare her own meals, and did not require assistance to in bathing and tending to her other hygiene needs.  See VA Forms 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, dated July 2009 and September 2010.  

There is no other competent, credible, or probative evidence of record which establishes that, from the date of the appellant filed her claim on December 30, 2009 through December 12, 2010, the appellant was blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; that she was a patient in a nursing home because of mental or physical incapacity; or, otherwise required the regular aid and attendance of another person, in fact.  Therefore, entitlement to SMP for a surviving spouse based on the need for regular aid and attendance of another person must be denied prior to December 13, 2010.  

However, the competent, credible, and probative evidence of record establishes that, as of December 13, 2010, the appellant was in need of aid and attendance of someone else for activities of daily living, including dressing herself, attending to the needs of nature, keep herself ordinarily clean and presentable, and protecting herself from the everyday hazards of life.  Indeed, as noted, Dr. J.L. submitted a statement on December 13, 2010, which reflects that the appellant was in need of aid and attendance of someone else for activities of daily living, and the medical evidence dated after that date shows that the appellant continues to require the regular aid and attendance of another person.  See VA Forms 21-2680 dated July and August 2012.  

In evaluating this claim, the Board notes that, while the medical evidence does not specifically attribute the appellant's inability to perform these tasks to any specific disability, the preponderance of the evidence, inclusive of the medical evidence submitted by the appellant's physicians and the lay evidence of record, shows that, as of December 13, 2010, but no earlier, the appellant required the aid and attendance of another person as a result of several disabilities, including left lower extremity pain, sciatica, colon cancer, and anemia, which render her helpless to perform her activities of daily living.  

Therefore, after considering the lay and medical evidence of record, the Board finds that the competent, credible, and probative evidence of record does not establish entitlement to SMP benefits for a surviving spouse based on the need for regular aid and attendance prior to December 13, 2010.  However, as of December 13, 2010, competent, credible, and probative evidence indicates that the appellant's disabilities result in impairment in self-care as to warrant the aid and attendance of another person.  

The Board has resolved reasonable doubt in the appellant's favor in concluding that the criteria for SMP for a surviving spouse based on the need for the regular aid and attendance of another person are met as of December 13, 2010, but finds that preponderance of the evidence is against such an award prior to that date.  See 38 U.S.C.A. § 5107(b);38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

 











						(CONTINUED ON NEXT PAGE)





ORDER

For the period from December 30, 2009 through November 30, 2010, VA death pension is denied.  

From December 1, 2010, VA death pension is granted.  

For the period from December 30, 2009 through December 12, 2010, SMP for a surviving spouse based on the need for the regular aid and attendance of another person is denied.  

From  December 13, 2010, SMP for a surviving spouse based on the need for the regular aid and attendance of another person is granted.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


